 


109 HR 3571 IH: Food Ingredient Right to Know Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3571 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act to require that foods containing spices, flavoring, or coloring derived from meat, poultry, or other animal products (including insects) bear labeling stating that fact and their names. 
 
 
1.Short titleThis Act may be cited as the Food Ingredient Right to Know Act.  
2.FindingsThe Congress finds as follows: 
(1)Millions of Americans follow certain dietary guidelines for health, religious, and cultural reasons. These individuals depend on ingredient labels for the information they need to abide by these guidelines. 
(2)Under current regulations, food manufacturers are not required to identify the products used in natural or artificial flavorings, colorings, or spices, or some food additives. 
(3)These additives often contain derivatives of meat, poultry, and other animal products, such as insects. 
3.Food labeling; requirement of statement regarding spices, flavoring, and coloring derived from meat, or poultrySection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended— 
(1)in paragraph (g), by inserting , subject to paragraph (y) before the period at the end; 
(2)in paragraph (i), by inserting , subject to paragraph (y) before the first period; and 
(3)by adding at the end the following paragraph: 
 
(y)If it contains any spice, flavoring, or coloring derived from meat, poultry, or any other animal product (including insects) unless its labeling bears a statement with appropriate prominence on the information panel providing that fact and the name of the meat, poultry, or other animal product, respectively.. 
 
